DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims and remarks filed 06/21/2022. 
Claims 1-23 are pending. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 to 5, 8 to 10, 12, 14, and 19 to 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2008/0311983 A1 to Koempel et al. 

  
Regarding Claim 1, and similarly recited Claim 20, (Original) Koempel discloses an apparatus and a method, comprising electronic circuitry that implements an infotainment system that is integrated into a passenger vehicle (figs. 1-4), said infotainment system comprising 
an automotive assistant that is in data communication with a peripheral-device set for gathering spatial intelligence concerning said vehicle's environment (fig. 2, game console 20 and controller 24, [0023], [0028]-[0033] discloses video game console 20 may include a processor and an application program interface which cooperate to read and operate the video game media 30 (FIG. 2) and communicate with the other components of entertainment system 10;  Video game console 20 may be electronically coupled to head unit 18, to thereby enable console 20 to indirectly receive audio/video media; vehicle entertainment system 10 may also include vehicle environment sensor apparatuses, or "environmental sensors," 26 that may be electrically coupled to console 20. Each of the vehicle environment sensor apparatuses 26 may produce its own respective vehicle environment data feed. Sensor apparatus 26 is adapted to capture and transmit data relating to, or indicative of, vehicle 12 and its internal and external environment) and 
an entertainment module that is configured to execute an entertainment application for entertaining an entertainee in said passenger vehicle (figs. 1-4, video game media 30, [0023] discloses the application program interface interfaces the video game media with the other components of entertainment system 10 to produce a virtual world video game),  
wherein said automotive assistant uses said spatial intelligence concerning said vehicle's environment to cause execution of said entertainment application to depend at least in part on said spatial intelligence (figs. 1-4, video game console 20 and 24 in communication with vehicle sensor 26; [0028]-[0032], [0034]-[0036] discloses the heading direction and/or speed of a virtual vehicle included in the game and/or video of entertainment system 10 may be programmed to follow or mimic the actual heading direction and/or speed of the actual vehicle in real-time in order to provide the user with a full-sensory entertainment experience. If the user selects "virtual environment" mode, as shown in step 42, video game console 20 initiates communication with sensor apparatuses 26 (step 44). Sensor apparatuses 26 capture data regarding the vehicle's environment, such as images of the area surrounding the vehicle, the speed of the vehicle, three-dimensional maps of the vehicle, the temperature and weather conditions and other data using camera 26a (FIG. 1), satellite 26b (FIG. 1), diagnostic system 26c (FIG. 1) and climate control system 26d (FIG. 1). Camera 26a generates a vehicle environment data feed including these real-time video images. Video game console 20 may receive this data feed and, using the application program interface, may combine the video images of this data feed with the video images coded in the video game media. Video game console 20 generates a video output signal based on both the data feed from camera 26a and the code of the game media. More generally, the video output signal may be at least partially based on any number of data feeds from any number of vehicle environment sensor apparatuses 26). 

Regarding Claim 2, (Original) Koempel  discloses the apparatus of claim 1, wherein said peripheral-device set comprises a camera (figs. 1-2 camera 26a) and a geolocation module (figs. 1-2, GPS satellite 26b), 
wherein said camera is oriented to receive image information from outside of said vehicle ([0028]-[0031], [0035], [0041] discloses sensor apparatus 26 is adapted to capture and transmit data relating to, or indicative of, vehicle 12 and its internal and external environment. Sensor apparatus 26 may include camera 26a mounted near the front of vehicle 12 and configured to capture real-time video images of the external surroundings of the vehicle),
wherein said camera provides said image information to said automotive assistant ([0028]-[0031], [0035], [0041]), 
wherein said geolocation module provides, to said automotive assistant, location information, said location information being indicative of the geographic location of said vehicle ([0023], [0029], [0041]), and 
wherein said automotive assistant is configured to cause execution of said entertainment application to depend at least in part on said image information and said location information ([0023], [0029], [0041]).  

Regarding Claim 3, (Original) Koempel  discloses the apparatus of claim 1, wherein said automotive assistant is configured to use said gathered spatial intelligence to identify a feature in said vehicle's environment and to provide said entertainee with information to assist said entertainee in identifying said feature ([0028]-[0029], [0034]-[0036]).   

Regarding Claim 4, (Original) Koempel discloses the apparatus of claim 1, wherein said automotive assistant is configured to use said spatial intelligence to identify a feature in said vehicle's environment and, in response to requests from said entertainee, to provide said entertainee with information concerning said feature ([0028]-[0029], [0034]-[0036], [0041]-[0042]).  

Regarding Claim 5, (Original) Koempel discloses the apparatus of claim 1, wherein said automotive assistant is configured to use said spatial intelligence to identify a first feature in said vehicle's environment, to assist said entertainee in identifying said feature, and to receive, from said entertainee, information identifying said first feature ([0028]-[0029], [0034]-[0036], [0041]-[0042]).  

Regarding Claim 8, (Original) Koempel discloses the apparatus of claim 1, further comprising a haptic element that is controllable by said automotive assistant, wherein said automotive assistant is configured to use said spatial intelligence to identify a feature in said environment and to activate said haptic element to assist said entertainee in identifying said feature ([0035], [0038]-[0039] discloses rear passenger seats 14 may be equipped with a tactile stimulation device 36 such as a rumble or vibration mechanism. Video game console 20, and the application programming interface in particular, may be electronically coupled to the rumble or vibration mechanism and may be adapted to produce a tactile stimulation signal in response to execution of the video game media. The tactile stimulation signal is received by the vibration mechanism, which causes rear passenger seats 14 to vibrate or rumble in response to action occurring on video display unit 22).  

Regarding Claim 9, (Original) Koempel discloses the apparatus of claim 1, further comprising a cabin light that is in said passenger vehicle and that is controllable by said automotive assistant, wherein said automotive assistant is configured to use said spatial intelligence to identify a feature in said environment and to activate said cabin light to assist said entertainee in identifying said feature ([0028]-[0032], [0034] discloses system 10 may also include vehicle environment sensor apparatuses, or "environmental sensors," 26 that may be electrically coupled to console 20… Sensor apparatus 26 may include vehicle diagnostic system (DS) 26c and/or climate control system (CC) 26d. Vehicle diagnostic system 26c obtains data from vehicle sensors and provides a data feed that may include vehicle information such as speed of vehicle, distance traveled, headlights on/off, vehicle condition or any other vehicle features/conditions).  

Regarding Claim 10, (Original) Koempel discloses the apparatus of claim 1, further comprising a pointer in said passenger vehicle, said pointer being configured to draw said entertainee's attention to a particular direction, wherein said automotive assistant is configured to use said spatial intelligence to identify a feature in said environment and to activate said pointer to draw said entertainee's attention to a direction towards said feature (figs. 1-4, [0028]-[0032, [0041]).  

Regarding Claim 12, (Original) Koempel discloses the apparatus of claim 1, wherein said automotive assistant is configured to receive, from said entertainee, information that concerns a feature in said environment without identifying said feature and to use spatial intelligence received from said peripheral-device set to identify said feature ([0038]-[0041]).  

Regarding Claim 14, (Original) Koempel discloses the apparatus of claim 1, wherein said spatial intelligence comprises information indicative of a path being traced in said environment by said entertainee (figs. 1-4, [0032]).  

Regarding Claim 19, (Original) Koempel discloses the apparatus of claim 1, wherein said entertainment application is a game in which said automotive assistant is a player (figs. 1-4).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0311983 A1 to Koempel et al. in view of U.S. Patent Application Publication 2019/0047582 A1 to Anderson. 

Regarding Claim 15,  (Original) Koempel discloses the apparatus of claim 1, wherein said peripheral-device set comprises a camera ([0028], but it does not explicitly disclose … “having said entertainee in a field-of-view thereof, wherein said automotive assistant is configured to gather said spatial intelligence by using said camera to observe said entertainee making a gesture that is indicative of a first object from a set of objects and to provide said spatial intelligence to said entertainment application, wherein based on said spatial intelligence, said entertainment application selects a second object from said set of objects, and causes communication of information indicative of said second object to said entertainee, wherein said second object differs from said first object.”
In a related invention, Anderson discloses detection of user gestures indicating objects, and object recognition in the context of a vehicle. Anderson discloses wherein said peripheral-device set comprises a camera (fig. 1, [0017]-[0018]) having said entertainee in a field-of-view thereof, wherein said automotive assistant is configured to gather said spatial intelligence by using said camera to observe said entertainee making a gesture that is indicative of a first object from a set of objects and to provide said spatial intelligence to said entertainment application, wherein based on said spatial intelligence, said entertainment application selects a second object from said set of objects, and causes communication of information indicative of said second object to said entertainee, wherein said second object differs from said first object (figs. 1-6, [0017]-[0018], [0021]-[0027], [0033]-[0034] discloses for gesture detection, device 118 may comprise a camera that is oriented towards user 101 so that it can observe the user 101's movements and gestures. Gesture detector 102 may pass information about detected gestures to object detector 114. This information may include spatial information about the relative location and orientation of user 101 to camera 112, as well as a vector indicating the sightline 124 of user 101, which may be transformed through the field of view 110 of camera 112 to determine whether the user 101 is focusing on an object 104 within camera 112's field of view). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle entertainment system of Koempel with the features of Anderson to further enhance the infotainment system by providing immediately relevant and up-to-date information to the occupants of the vehicle ([0002]-[0003]) and further improve on the occupant’s experience. 

Regarding Claim 13, (Original) Koempel discloses the apparatus of claim 1, but does not explicitly discloses wherein said peripheral-device set comprises a camera pointed at said entertainee, wherein said automotive assistant is configured to gather said spatial intelligence by receiving image information from said camera, to infer a gaze direction of said entertainee, and to provide said gaze direction to said entertainment application, wherein interaction between said entertainment application and said entertainee depends at least in part on said gaze direction.
In a related invention, Anderson discloses wherein said peripheral-device set comprises a camera pointed at said entertainee, wherein said automotive assistant is configured to gather said spatial intelligence by receiving image information from said camera, to infer a gaze direction of said entertainee, and to provide said gaze direction to said entertainment application, wherein interaction between said entertainment application and said entertainee depends at least in part on said gaze direction ([0021]-[0023], [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle entertainment system of Koempel with the features of Anderson to further enhance the infotainment system by providing immediately relevant and up-to-date information to the occupants of the vehicle ([0002]-[0003]) and further improve on the occupant’s experience. 



Claims 6 to7, 11, and 16 to 18 are  rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0311983 A1 to Koempel et al. in view of U.S. Patent 
Application Publication 2018/0357040 A1 to Spiewla et al. (hereinafter Spiewla).

Regarding Claim 6, (Original) Koempel discloses the apparatus of claim 1, wherein said automotive assistant is configured to use said spatial intelligence to identify a feature in said vehicle's environment ([0028], [0032], [0048], but does not explicitly disclose to provide said entertainee with a hint to assist said entertainee in identifying said feature, to obtain, from said peripheral-device set, image information indicative of a gesture by said entertainee, and to interpret said gesture as identifying said entertainee's expectation of a direction to said feature in said vehicle's environment. 
In a related invention, Spiewla discloses  to provide said entertainee with a hint to assist said entertainee in identifying said feature, to obtain, from said peripheral-device set, image information indicative of a gesture by said entertainee, and to interpret said gesture as identifying said entertainee's expectation of a direction to said feature in said vehicle's environment ([0005]-[0007], [0015], [0022], [0028]-[0031] discloses  a plurality of touch sensitive displays, a speaker system, at least one physical input control, a plurality of microphones, a gesture input system, a head and eye tracking system and a computing system. The computing system is connected to the plurality of touch sensitive displays, the physical input control, the microphones, the gesture input system and the head and eye tracking system. The computing system includes a processor and a computer-readable medium storing computer-executable instructions thereon, that when executed by the processor, perform a number of steps. The steps include recognizing a voice command received by the plurality of microphones. The system determines an object of interest by performing at least one of: 1) detecting a user's touch input on at least one of the physical input control and the touch sensitive displays; 2) identifying, with the gesture input system, a direction of a gesture made by the user; 3) identifying, with the head and eye tracking system, an object toward which the eye gaze position of the user is directed; 4) identifying, by the voice command, the object upon which the user intends to take action.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle entertainment system of Koempel with the features of Spiewla to further enhance the infotainment system and improve on the occupant’s experience. 

Regarding Claim 7, (Original) Koempel discloses the apparatus of claim 1, but does not explicitly disclose wherein said infotainment system further comprises a speech interface that is in communication with said automotive assistant to permit said automotive assistant to communicate with said entertainee using speech, wherein said automotive assistant is configured to use said spatial intelligence to identify a first feature in said environment, to assist said entertainee in identifying said feature, and to obtain, from a speech interface, information indicative of a second feature that said entertainee has identified in said environment, said second feature being different from said first feature.  
In a related invention, Spiewla discloses wherein said infotainment system further comprises a speech interface that is in communication with said automotive assistant to permit said automotive assistant to communicate with said entertainee using speech, wherein said automotive assistant is configured to use said spatial intelligence to identify a first feature in said environment, to assist said entertainee in identifying said feature, and to obtain, from a speech interface, information indicative of a second feature that said entertainee has identified in said environment, said second feature being different from said first feature ([0005]-[0007], [0015], [0021], [0026]-[0031] discloses  a plurality of touch sensitive displays, a speaker system, at least one physical input control, a plurality of microphones, a gesture input system, a head and eye tracking system and a computing system. The computing system is connected to the plurality of touch sensitive displays, the physical input control, the microphones, the gesture input system and the head and eye tracking system. The computing system includes a processor and a computer-readable medium storing computer-executable instructions thereon, that when executed by the processor, perform a number of steps. The steps include recognizing a voice command received by the plurality of microphones. The system determines an object of interest by performing at least one of: 1) detecting a user's touch input on at least one of the physical input control and the touch sensitive displays; 2) identifying, with the gesture input system, a direction of a gesture made by the user; 3) identifying, with the head and eye tracking system, an object toward which the eye gaze position of the user is directed; 4) identifying, by the voice command, the object upon which the user intends to take action.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle entertainment system of Koempel with the features of Spiewla to further enhance the infotainment system and improve on the occupant’s experience. 

Regarding Claim 11, (Original) Koempel discloses the apparatus of claim 1, but does not explicitly disclose wherein said infotainment system further comprises a speech interface that is in communication with said automotive assistant to permit said automotive assistant to communicate with said entertainee using speech, wherein said automotive assistant is configured to use said spatial intelligence to identify a feature in said environment and to use said speech interface to provide spoken assistance in identifying said feature.  
In a related invention, Spiewla discloses wherein said infotainment system further comprises a speech interface that is in communication with said automotive assistant to permit said automotive assistant to communicate with said entertainee using speech, wherein said automotive assistant is configured to use said spatial intelligence to identify a feature in said environment and to use said speech interface to provide spoken assistance in identifying said feature ([0005]-[0007], [0015], [0021], [0026]-[0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle entertainment system of Koempel with the features of Spiewla to further enhance the infotainment system and improve on the occupant’s experience. 


Regarding Claim 16, (Original) The apparatus of claim 1, wherein said peripheral-device set comprises a camera that is pointed at said entertainee, wherein said automotive assistant is configured to infer said entertainee's head orientation and to provide said head orientation to said entertainment application, which uses said head orientation while interacting with said entertainee, wherein interaction of said entertainment application with said entertainee is influenced at least in part by said entertainee's head orientation. 
In a related invention, Spiewla discloses wherein said peripheral-device set comprises a camera that is pointed at said entertainee, wherein said automotive assistant is configured to infer said entertainee's head orientation and to provide said head orientation to said entertainment application, which uses said head orientation while interacting with said entertainee, wherein interaction of said entertainment application with said entertainee is influenced at least in part by said entertainee's head orientation ([0005]-[0007], [0015], [0021], [0023], [0028]). ]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle entertainment system of Koempel with the features of Spiewla to further enhance the infotainment system and improve on the occupant’s experience.


Regarding Claim  17, (Original) Koempel discloses the apparatus of claim 1, but fails to explicitly disclose wherein said peripheral-device set comprises a camera pointed at said entertainee, wherein said image information includes information indicative of said entertainee having made a hand gesture, wherein said automotive assistant is configured to provide said information to said entertainment application for use by said entertainment application when interacting with said entertainee, wherein operation of said entertainment application depends at least in part on said entertainee's hand gesture.  
In a related invention, Spiewla discloses wherein said peripheral-device set comprises a camera pointed at said entertainee, wherein said image information includes information indicative of said entertainee having made a hand gesture, wherein said automotive assistant is configured to provide said information to said entertainment application for use by said entertainment application when interacting with said entertainee, wherein operation of said entertainment application depends at least in part on said entertainee's hand gesture ([0005]-[0007], [0015], [0022]-[0024], [0030], [0036]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle entertainment system of Koempel with the features of Spiewla to further enhance the infotainment system and improve on the occupant’s experience.

Regarding Claim 18, (Original), Koempel discloses the apparatus of claim 1, but fails to explicitly disclose wherein said peripheral-device set comprises a camera pointed at said entertainee, wherein said image information includes information indicative of said entertainee's body posture, wherein said entertainment application uses said information indicative of said entertainee's body posture while interacting with said entertainee, whereby operation of said entertainment application depends at least in part on said entertainee's body posture.  
In a related invention, Spiewla discloses wherein said peripheral-device set comprises a camera pointed at said entertainee, wherein said image information includes information indicative of said entertainee's body posture, wherein said entertainment application uses said information indicative of said entertainee's body posture while interacting with said entertainee, whereby operation of said entertainment application depends at least in part on said entertainee's body posture ([0005]-[0007], [0015], [0022]-[0023], [0028]-[0031], [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle entertainment system of Koempel with the features of Spiewla to further enhance the infotainment system and improve on the occupant’s experience.






Claims 21 to 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0311983 A1 to Koempel et al. in view of U.S. Patent Application Publication 2014/0128146 A1 to Story, JR et al. (hereinafter Story). 

Regarding Claim 21, (New) Koempel discloses the apparatus of claim 19, wherein said entertainment application is one of a plurality of entertainment applications, each of which is a game ([0034]-[0035]), but not explicitly wherein at least one of said games transitions between a state in which said automotive assistant attempts to identify a feature identified by said entertainee based on clues provided to said automotive assistant by said entertainee and a state in which said entertainee attempts to identify a feature identified by said automotive assistant based on clues provided by said automotive assistant to said entertainee.  
In a related invention, Story discloses wherein at least one of said games transitions between a state in which said automotive assistant attempts to identify a feature identified by said entertainee based on clues provided to said automotive assistant by said entertainee and a state in which said entertainee attempts to identify a feature identified by said automotive assistant based on clues provided by said automotive assistant to said entertainee ([0015]-[0016], [0020]-[0021], [0025], [0045], [0048]-[0049]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle entertainment system of Koempel with the features of Story to further enhance the vehicle occupants experience while driving.  

Regarding Claim 22, (New) Koempel discloses the apparatus of claim 1, but fails to explicitly disclose wherein said entertainment application is a game having first and second playing entities, 
wherein said first playing entity chooses a feature in said environment and, 
wherein, in response to each of a plurality of requests by said second playing entity, said first playing entity provides a clue to said second playing entity for use by said second playing entity in guessing said feature, 
wherein, based on said clues, said second playing entity communicates a guess to said first player, said guess being an attempt to identify said feature by said second playing entity, and 
wherein said first playing entity receives an incorrect guess from said first playing entity and notifies said second playing entity of said incorrect guess.  
In a related invention, Story discloses wherein said entertainment application is a game having first and second playing entities, 
wherein said first playing entity chooses a feature in said environment ([0015]-[0016], [0020]-[0021], [0025], [0045], [0048]-[0049]) and, 
wherein, in response to each of a plurality of requests by said second playing entity, said first playing entity provides a clue to said second playing entity for use by said second playing entity in guessing said feature ([0015]-[0016], [0020]-[0021], [0025], [0045], [0048]-[0049]), 
wherein, based on said clues, said second playing entity communicates a guess to said first player, said guess being an attempt to identify said feature by said second playing entity ([0015]-[0016], [0020]-[0021], [0025], [0045], [0048]-[0049]), and 
wherein said first playing entity receives an incorrect guess from said first playing entity and notifies said second playing entity of said incorrect guess([0015]-[0016], [0020]-[0021], [0025], [0045], [0048]-[0049]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle entertainment system of Koempel with the features of Story to further enhance the vehicle occupants experience while driving.  


Regarding Claim 23, (New) Koempel discloses the apparatus of claim 1, but does not explicitly disclose wherein said entertainment application is an object- identification game in which a first player provides a non-verbal clue by drawing an object on a virtual canvas, said object having been selected from a set whose elements are available objects, wherein drawing said object on said virtual canvas comprises said first player tracing out said object in free space, and wherein said second player observes said first player drawing said object on said virtual canvas and considers which of said objects in said set most closely matches said drawing ([0015], [0029], [0045] discloses trivia questions can be represented by pictures on the display). 
In a related invention, Story discloses a in-vehicle gaming system with a trivia game wherein entertainment application is an object- identification game in which a first player provides a non-verbal clue by drawing an object on a virtual canvas, said object having been selected from a set whose elements are available objects, wherein drawing said object on said virtual canvas comprises said first player tracing out said object in free space, and wherein said second player observes said first player drawing said object on said virtual canvas and considers which of said objects in said set most closely matches said drawing ([0015], [0029], [0045] discloses trivia questions can be represented by pictures on the display).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle entertainment system of Koempel with the features of Story to further enhance the vehicle occupants experience while driving.  

Response to Arguments/Remarks

Applicant’s arguments filed 06/21/2022 have been fully considered but they are moot because the arguments do not apply to any of the references used in the current rejection. 

Conclusion

Claims 1-23 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SKH/
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715